COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Trokamed GmbH v. Richard Vieira and Christy Vieira,
                            Individually, and Richard Vieira as Representative of the
                            Estate of Janice C. Vieira and Market Tiers, Inc. d/b/a Blue
                            Endo

Appellate case number:      01-17-00485-CV

Trial court case number:    2016-60164

Trial court:                234th District Court of Harris County

        Appellee, Market Tiers, Inc. d/b/a Blue Endo, has filed an “Unopposed Motion for
Extension of Time to Appellee’s Brief Due to Extraordinary Circumstances.” Market
Tiers’s brief was initially due on September 26, 2017. After this Court granted a motion
for an extension, Market Tiers’ brief was due on November 6, 2017, with no extensions
absent extraordinary circumstances. Market Tiers now asks us to extend the time for
filing its brief to five days “after the Sealed Supplemental Record is made available to all
counsel of record.” The motion is granted in part.

       Market Tier’s brief is due to be filed in this appeal no later than 20 days from
the date of this order. See TEX. R. APP. P. 38.6(b), (d); see also id. 28.1. No further
extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: November 7, 2017